Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Summerton Drugs Compounding and Dispensary LLC
d/b/a Summerton Drugs,

Respondent.
Docket No. C-15-2718
FDA Docket No. FDA-2015-H-1890
Decision No. CR4618

Date: May 26, 2016

INITIAL DECISION

I sustain the determination of the Center for Tobacco Products (CTP) of the
United States Food and Drug Administration (FDA) to impose a civil money
penalty of $500 against Respondent, Summerton Drugs Compounding and
Dispensary, LLC, d/b/a Summerton Drugs

I. Background

Respondent requested a hearing in order to challenge CTP’s determination to
impose a $500 civil money penalty against it. I held a hearing by telephone on
March 15, 2016. At the hearing I received exhibits into evidence from CTP that
are identified as CTP Ex. 1-CTP Ex. 10. I heard the cross-examination testimony
of Sharmane Anderson, an inspector working on behalf of CTP'. Respondent
offered no exhibits.

CTP filed a pre-hearing brief and a post-hearing brief in support of its position.
Respondent filed a post-hearing brief.

II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether Respondent violated regulations governing the sale of
tobacco products to minors and whether a civil money penalty of $500 is
reasonable.

B. Findings of Fact and Conclusions of Law

CTP determined to impose a civil money penalty against Respondent pursuant to
the authority conferred by the Federal Food, Drug, and Cosmetic Act (Act) and
implementing regulations at Part 21 of the Code of Federal Regulations (C.F.R.).
The Act prohibits the misbranding of tobacco products while they are held for sale
after shipment in interstate commerce. 21 U.S.C. § 331(k). FDA and its agency,
CTP, may seek civil money penalties from any person who violates the Act’s
requirements as they relate to the sale of tobacco products. 21 U.S.C. § 331(f)(9).
The sale of tobacco products to an individual who is under the age of 18 and the
failure to verify the photographic identification of an individual who is not over
the age of 26 are violations of implementing regulations. 21 C.F.R.

§§ 1140.14(a), (b)(1).

There is no dispute that Respondent sells tobacco products to members of the
public. Nor is there any dispute that, in the past, Respondent violated regulations
prohibiting sales of tobacco products to minors. On December 3, 2014,
Respondent signed an acknowledgement admitting that it had unlawfully sold
cigarettes to a minor on September 30, 2013 and again on March 20, 2014. CTP
Ex. 4.

What is in dispute in this case is whether Respondent sold tobacco products to a
minor on a third occasion in violation of applicable regulations.

CTP premises its allegation of a third unlawful sale of tobacco products to a minor
on Ms. Anderson’s testimony and additional corroborating evidence.

' The transcript erroneously states that “James Naso” was sworn to testify.
However, that witness did not appear in this case.
Ms. Anderson is an agent employed on CTP’s behalf to inspect facilities that sell
tobacco for possible violations of law. She testified that, on February 5, 2015, she
visited Petitioner’s establishment in the company of a minor who was under her
direction and supervision. Ms. Anderson averred that, on that date, she entered
Respondent’s establishment shortly after the minor entered. CTP Ex. 2 at 3. She
testified that, while inside the premises, she personally observed the minor
purchase a package of cigarettes from one of Respondent’s employees. Id. As
corroborating evidence CTP produced a photograph of a package of Newport
Non-Menthol Box cigarettes that the minor purchased on that date. CTP Ex. 9.

I find this evidence to be persuasive. Ms. Anderson was a credible witness and
her testimony was not impeached on cross-examination. In particular, I find no
basis to conclude that she was motivated to testify falsely nor do I find that she
was incorrect in her assertion that she observed the sale. Moreover, the
photograph of the package of cigarettes that the minor purchased on February 5,
2015, is more than ample corroboration of Ms. Anderson’s testimony.

Respondent argues that this case boils down, essentially to a “he said, she said”
situation in which Ms. Anderson’s observations are contradicted by Respondent’s
denial that an unlawful sale took place. I disagree. Respondent has offered no
evidence to contradict Ms. Anderson’s testimony. It did not come forward with
any witness testimony or other evidence rebutting Ms. Anderson’s testimony.
Furthermore, Respondent has not explained or rebutted the corroborating evidence
offered by CTP, consisting of the photograph of the cigarettes offered by
Respondent.

I find a civil money penalty of $500 to be reasonable. Governing regulations
authorize a maximum penalty of $500. 21 C.F.R. § 17.2. A $500 penalty is
justified in this case by the egregiousness of Respondent’s misconduct. The
unlawful sale of a tobacco product to a minor on February 5, 2015, is
Respondent’s third violation of law in a period that is substantially less than two
years’ duration. Tobacco is a highly addictive and extremely dangerous product
and selling to minors can only endanger the health and safety of these individuals.
Respondent has not made a showing that it is unable to pay the penalty amount.

/s/
Steven T. Kessel
Administrative Law Judge

